Case 6:21-cv-01290-CEM-EJK Document 1-3 Filed 08/11/21 Page 1 of 16 PageID 14




                         EXHIBIT A-3
                    TO   NOTICE OF REMOVAL
        Case 6:21-cv-01290-CEM-EJK Document 1-3 Filed 08/11/21 Page 2 of 16 PageID 15
Filing # 128269285 E-Filed 06/07/2021 08:37:48 PM




                                                                      IN THE CIRCUIT COURT OF THE
                                                                      NINTH JUDICIAL CIRCUIT, IN AND
                                                                      FOR ORANGE COUNTY, FLORIDA


                                                                      GENERAL JURISDICTION DIVISION



                                                                      CASE NO.

       DALE POWERS,
                       Plaintiff,

       VS.



       LOCKHEED MARTIN
       CORPORATION, a foreign
        corporation,
                       Defendant.


                                                        COMPLAINT

        COMES NOW, Plaintiff, DALE POWERS, by and through his undersigned counsel, and he

                                                                                         d/b/a Lockheed
        hereby files this Complaint against the Defendant, Lockheed Martin Corporation.,

        Martin, and the Plaintiff states    as   follows:


                                                            I.
                                           JURISDICTION AND VENUE
                1.      This is   an   action for damages in     excess   of $ 30,000.00.

                2.      This Court has original jurisdiction          over   Plaintiff   s   claim, under the Florida Civil

                        Rights Act (FCRA"), pursuant to Fla. Stat. Section 26.012, and Florida Stat.

                        Section 760.11 (4)(a).




                                                                  1
Case 6:21-cv-01290-CEM-EJK Document 1-3 Filed 08/11/21 Page 3 of 16 PageID 16




      3.      Venue lies within Orange County, Florida, because                   a   substantial part   of the events,

              giving rise to this claim, arose in this Judicial District.

                                                              11.
                           ADMINISTRATIVE PREREQUISITES

      4.   Plaintiff timely filed   a    timely charge of discrimination with the Equal Employment
                                                                of discrimination
           Opportunity Commission (EEOC"). A copy of the charge
                                                                                                                      was


           previously attached to the Complaint,                as   EXHIBIT A.

      5.   More than 180 days have passed since the filing of this charge of discrimination

      6.   Pursuant to Fla. Stat. Section 760.11 (1), for all charges of discrimination filed after

           June 8, 2001, the    filing of          a   discrimination charge with the Equal Employment

           Opportunity Commission,            or   with   a   local fair employment practices agency, vests the

           Florida Commission       on   Human Relations, with jurisdiction, pertaining to that charge

           of discrimination.

      7.   Plaintiff has filed this action within the applicable period of limitations.

      8.   All conditions precedent to this action have been either satisfied and or waived.

      9.   Plaintiff, Dale Powers, is     a   former employee of the Defendant, herein, and he is within

           the purview   of the statutory protections, mandated by the Florida Civil Rights                         Act   of

           1992, Fla. Stat. Section 760.01, et seq. and at all material times herein, he
                                                                                                         was   a   resident

           of Kissimmee, Osceola County, Florida.

       10. Defendant, Lockheed Martin Corporation, d/b/a Lockheed                              Martin, is      a   foreign

           corporation, domiciled in the State of Maryland; and it is,                   an   "employer," within the




                                                               2
Case 6:21-cv-01290-CEM-EJK Document 1-3 Filed 08/11/21 Page 4 of 16 PageID 17




                                                                  Act of 1992, Fla. Stat. Section
             purview and jurisdiction of the Florida Civil Rights

             760.01, et seq.

                                                      III.
                                                    PARTIES

                                                                         forty (40) years old,        as    of the date of
      11.    Plaintiff, Dale Powers (POWERS"),              was over


             the   filing of the charge of discrimination in this        case, on November 13, 2019, he was

                                                                                                            older worker,
             sixty-three (63) years old; and therefore, he is entitled to protection
                                                                                                    as an



             under the FCRA, and in addition, the Plaintiff, is                  a    "qualified individual with         a



             disability," under the FCRA.

      12.    Defendant, Lockheed Martin Corporation, d/b/a Lockheed Martin (hereinafter, referred

             to as, "LOCKHEED         MARTIN"),       is foreign corporation, which is headquartered in the

             State of Maryland, and it is     a   global security and aerospace company, engaged in the

             research, design and manufacture of advanced technology systems.

                                                IV.
                                       GENERAL ALLEGATIONS

       13.   Plaintiff, POWERS,       was   hired   as a   Systems Engineer, at Staff Level 4, Lead, by
                                                                                                        the


             Defendant, LOCKHEED MARTIN,                   on   or   about May   1,   2015.


       14.   On    or   about September of 2018, POWERSimmediate supervisor, Mark Collison

             ("COLLISON"), offensively commented to Plaintiff, in                              a    meeting, that the

             "Department       was   top heavy, and that therefore, he needed                 to   replace higher level

              employees, with younger employees."

       15.    COLLISON "backtrackee from this position, apparently realizing that he had made

                                                                                               the
              an   objectionable age-based comment, and he modified his statement, withdrawing

                                                           3
Case 6:21-cv-01290-CEM-EJK Document 1-3 Filed 08/11/21 Page 5 of 16 PageID 18




                                                                            be designated as
             ageism remark, asserting that younger employees, should merely

             "junior" employees.

      16.    In another meeting with the Plaintiff, COLLISON had boasted that he had "gotten rid

             of 'Carl,'"   and the apparent context, as contended by POWERS, was that                      "Carl,"   was


             an   older worker,     over   the age of forty, and as such, "Carl," was an example of an


             employee      over   the age of 40 (forty), who had been fired, based upon his age.

      17.    POWERS reported the comments, which COLLISON had made to him, in these private

             rnetings, to the Defendant's Human Resources Representative, Allison Dinapoli

             ("DINAPOLI);          and DINAPOLI stated to the         Plaintiff, that she would investigate these

             matters, including the        Plaintiff s allegations;   and that she would speak directly with


             COLLISON.

       18.   On or about late February,       or   early March of 2019, POWERS was given              an   unfavorable

             performance evaluation               by COLLISON,        evidencing        a   retaliatory     motive by

             management, changing Plaintiff           s   status in the workplace, because as         a    result of this


             performance appraisal, Plaintiff         was not   eligible for   a   merit increase.

                                                                                   reviews
       19.   Throughout his employment with the Defendant, POWERSprior performance

             had always been satisfactory; and certainly, his job performance had not precipitously

             detreased in either 2018        or   2019.

       20. POWERS' peers had always made supportive comments about his                               job performance

              and certainly, the early 2019 performance review did not accurately reflect his


              professionalism and his superior job performance.



                                                            4
Case 6:21-cv-01290-CEM-EJK Document 1-3 Filed 08/11/21 Page 6 of 16 PageID 19




                                                                                         he
      21. Although POWERS had prepared a rebuttal to the unfavorable performance review,

         was       able to submit his rebuttal in a timely manner,                    nor   was   he able to sign the


         performance review, because                 on    March 30, 2019, Plaintiff was involved in           a serious


         automobile accident.

      22. As   a   result of the accident, Plaintiff had been hospitalized for nine weeks and then, he

         subsequently needed an extended period of home-based rehabilitation.

      23. POWERSshort term disability benefits ended on September 27, 2019; and during the

         period Plaintiff was receiving short-term disability benefits,
                                                                        Plaintiff had diligently

         maintained constant contact, with the Defendant's Leave Management Department,

         and with the Defendant's Third-Party Administrator for short-term disability benefits,

          Sedgewick Claims Management Services.

      24. Prior to the expiration of the short-term disability benefits period,                     Plaintiff sought   to


          façilitate the return-to-work process, by offering documentation from his treating

          physician, indicating that with              a   reasonable accommodation, Plaintiff could return to

          work.

      25. On September 26, 2019, POWERS' treating physician recommended that he return to

          work          on   a   light duty basis, primarily working from home

       26. POWERS                was   eligible to return to work in   a   full duty capacity,    on or   about February

          13, 2020.

       27. On      or    about October 1, 2019, Plaintiff was told by           a   duly authorized representative of

          the Defendant, that his request for               a   reasonable accommodation had been denied, and

          hence, his offer to return to work had been rejected.

                                                                5
Case 6:21-cv-01290-CEM-EJK Document 1-3 Filed 08/11/21 Page 7 of 16 PageID 20




      28. Moreover,    Plaintiff was told by management,              on or       about October 1, 2019, that there

         was no   position, which matched his abilities and                  or   skill set.

      29. This determination was made by management without the holding of an interactive

                                                                                         and what
         dialogue with the Plaintiff, to determine the precise nature of his disability,

          duties he   was capable    of performing for the Defendant.

      30. Since the rejection of     Plaintiff s proposal         to return to work, he had requested


          clarification, from the Defendant,      as to         why his requests to return to work and for              a



          reasonable accommodation, had been rejected; however, despite numerous                                  attempts

          to obtain clarification,    no   response   was       received from the Defendant, and             or    from its

          authorized representatives.

      31. On January 6, 2021, the Defendant confirmed by correspondence to the                             Plaintiff, that

          he was separated       from his employment with LOCKHEED                         on   December 11, 2020.

                              COUNT I
   (VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT -AGE DISCRIMINATION)

      32. Plaintiff restates and reavers the allegations of Paragraphs 1-31                        of the Complaint,          as


          if fully set forth herein.

      33. Plaintiff is   a   member of the protected class,          as an    older worker,      over   the age of forty,


          who is to be protected, under the Florida Civil Rights Act of 1992, Fla. Stat. Section

          760.01, et seq.

       34. The aforementioned actions of the Defendant constitute age discrimination, in                            violation

          of the Florida Civil Rights Act of 1992, Fla. Stat. Section 760.01, et seq.




                                                            6
Case 6:21-cv-01290-CEM-EJK Document 1-3 Filed 08/11/21 Page 8 of 16 PageID 21




      35.   Plaintiff suffered     an   adverse employment action, by being subjected to a termination;

            and   Plaintiff contends that        age discrimination was the underlying reason            for his

            dismissal from employment with the Defendant.

      36. The adverse employment action was the result of and or                       it occurred,   because of


            unlawful age discrimination, based           on   the   Plaintiff s   age, and or being   within the

            protected class,     as set   forth by the Florida Civil Rights Act of 1992, Fla. Stat. Section

            760.01,   et seq.


      37. The Defendant knew, or should have known, of the                unlawful discrimination, which was

            practiced,     as   against the Plaintiff, by its representatives, agents        or   employees, in

            violation of the Florida Civil Rights Act of 1992, Fla. Stat. Section 760.01, et seq.

      38. As a direct result of the unlawful discrimination, the termination of                        Plaintiff s

            employment, he has suffered and continues to suffer substantial damages.

      39.
            As. a   further result of the Defendant's unlawful conduct, the Plaintiff has been

            compelled to retain the undersigned attorney, and in addition, he has incurred attorney's

            fees and costs.


      WHEREFORE, Plaintiff, DALE POWERS, prays for the following relief against the

      Defendant, LOCKHEED MARTIN CORPORATION, d/b/a LOCKHEED MARTIN:

      (a) Back pay and benefits;

      (b) Interest    on   back pay and benefits;

       (c) Front pay and future benefits;

       (d) Compensatory damages for emotional distress;

       (e) Other non-pecuniary damages;

                                                         7
Case 6:21-cv-01290-CEM-EJK Document 1-3 Filed 08/11/21 Page 9 of 16 PageID 22




      (f) Punitive damages;

      (g) Injunctive relief;

      (h) Attorney's fees and costs; and

      (i) For any other further relief that this Court deems to           be   just, proper and equitable.

                                   COUNT II
        (VIOLATION OF SECTION 760.10 OF THE FLORIDA CIVIL RIGHTS ACT,
                         HANDICAP DISCRIMINATION)

      40. Plaintiff restates and reavers the allegations of Paragraphs 1-31 of the Complaint, as

          if fully set forth herein.

      41. POWERS possessed the requisite knowledge, skill and experience, to perform the

          essential functions of a Systems Engineer, at Staff Level 4, Lead.

      42. Defendant, acting through its agents, employees and authorized representatives,

          perceived and          or   regarded POWERS, of having a disabling condition,        as a   result of the

          subject and previously described serious automobile accident, and personnel decisions

          were made         adverse to the Plaintiff, in accordance with this unlawful and impermissible

          perception.

      43. Plaintiff   s     reinstatement      was   not reasonably considered by the Defendant, with a

          reasonable accommodation.

      44. Plaintiff was ultimately not permitted to return to his prior employment with the

          Defendant, since Defendant and              or   its duly authorized representatives, employees and

          or   agents, because management perceived him                   or   regarded him,   as   possessing    a



          handicap     or    a   disability.



                                                            8
Case 6:21-cv-01290-CEM-EJK Document 1-3 Filed 08/11/21 Page 10 of 16 PageID 23




      45. Defendant violated the Florida             Civil Rights Act of 1992, Fla.       Stat. Section 760.10, et


          seq., by dismissing        Plaintiff from his position,   as a   Systems Engineer, at Staff Level 4,

          Lead, by perceiving him as             a    handicapped individual, and by failing to properly

          consider a reasonable accommodation, which would have enabled Plaintiff to return                      to


          his position with the Defendant.

       46. Defendant further violated the Florida Civil Rights Act of 1992                   (FCRA"), Fla.    Stat.


          Section 760.10,       et seq.,   by failing to engage in   a   dialogue,   or   in an interactive process

                                                                                          resulted in
          with him, prior       to   dismissing him from his employment; and this failure                         a


          per   se    violation of the FCRA.

       47. As   a    result of the Defendant's unlawful conduct, the Plaintiff has been compelled to

          retain the undersigned attorney, and in addition, he has incurred attorney's fees and

          costs.


       WHEREFORE, Plaintiff, DALE POWERS, prays for the following relief against the

       Defendant, LOCKHEED MARTIN CORPORATION, d/b/a LOCKHEED MARTIN:

       (a) Back pay and benefits;

       (b) Interest    on   back pay and benefits;

       (c) Front pay and future benefits;

       (d) Compensatory damages for emotional distress;

       (e) Other non-pecuniary damages;

       (f) Punitive damages;

       (g) Injunctive relief;

       (h) Attorney's fees and costs; and
                                                           9
Case 6:21-cv-01290-CEM-EJK Document 1-3 Filed 08/11/21 Page 11 of 16 PageID 24




                                                                be just, proper and equitable.
      (i) For any other further relief that this Court deems to

                                                     COUNT III
                                                     FLORIDA CIVIL
 (VIOLATION OF THE ANTI-RETALIATION PROVISION OF THE
                    RIGHTS ACT, SECTION 760.10 (7))

      48.    Plaintiff restates      and reavers   the allegations of Paragraphs 1-31 of the Complaint,             as



             if fully set forth herein.

      49. The anti-retaliation          provision of the Florida Civil Rights Act, Fla. Stat. Section 760.10

             (7) reads    as    follows:

                 It is   anunlawful employment practice for an employer, an employment agency, a
                 joint labor management committee, or labor organization to discriminate against
                 any person because that person has opposed any practice,
                                                                                  which is an unlawful
                 employment practice under this section,      or because that person has made a charge,
                  testified, assisted, or participated in any manner in an investigation, proceeding, or
                  hearing under this section.

       50. Florida Statute Section 760.10 (7) expresses                      a   clear policy of the State of Florida,


             forbidding any retaliatory action against                  an   employee, who opposes an unlawful

             employment practice.

       51.   Plaintiff is a member of the          class, who is to protected by the aforesaid statute, and that

             therefore, he may properly seek            a   bona fide remedy here, pursuant to Florida Statute

             Section 760.10 (7).

       52.   Plaintiff was clearly discharged from his position with the Defendant, in violation of

             Florida Statute Section 760.10 (7), in that Defendant had                       no   reasonable basis, for

             effectuating the termination of Plaintiff            s   employment; and hence, management cannot

             overcome          the substantial evidence of retaliatory intent.




                                                             10
Case 6:21-cv-01290-CEM-EJK Document 1-3 Filed 08/11/21 Page 12 of 16 PageID 25




      53. The retaliatory intent is evidenced by          Plaintiff s internal complaints of discrimination

            and   following those complaints,       he was    given   an   unfavorable performance evaluation;

            and more importantly, Defendant refused to consider a reasonable accommodation,

            which could have been implemented for the Plaintiff, and                 as a   direct result thereof, he

            was   unlawfully discharged from his employment.

      54.   Plaintiff s discharge from his employment by the Defendant violated the clear and

            unmistakable public policy of the State of Florida,                as   evidenced by Florida Statute

            Section 760.10 (7).

      55. Plaintiff has suffered both economic and compensatory damages,                          as   a   result of the

            Defendant's aforesaid actions, and the damages, associated with the loss of his

            employment,         were   specifically sought to be prevented by the Florida legislature, in its

            enactment of Florida Statute Section 760.10 (7).

      56. As a result of the Defendant's unlawful conduct, the Plaintiff has been compelled to

            retain the undersigned attorney, and in addition, he has incurred attorney's fees and

            costs.

      WHEREFORE, Plaintiff, DALE POWERS, prays for the following relief against the

      Defendant, LOCKHEED MARTIN CORPORATION, d/b/a LOCKHEED MARTIN:

            (a) Back pay and benefits;

            (b) Interest   on    back pay and benefits;

            (c) Front pay and future benefits;

            (d) Compensatory damages for emotional distress;

            (e) Other non-pecuniary damages;

                                                         11
Case 6:21-cv-01290-CEM-EJK Document 1-3 Filed 08/11/21 Page 13 of 16 PageID 26




          (f) Punitive damages;

          (g) Injunctive relief;

          (h) Attorney's fees and costs; and

          (i) For any other further relief that this Court deems to          be    just, proper and equitable.

                                              Demand for Jury Trial

                                Plaintiff demands trial by jury   on   all issues      so   triable.



                                                                   Respectfully submitted,

                                                                   Mark J. Berkowitz, P.A.
                                                                   Attorney for Plaintiff
                                                                   One Ten Tower
                                                                   110 S.E. 6th Street
                                                                   Suite 1700
                                                                   Ft. Lauderdale, Florida 33301
                                                                   (954) 527-0570 Telephone
                                                                   (954) 281-5881 Telecopier
                                                                   E-mail: labor(&markjberkowitz.com
                                                                   Fla. Bar No. 369391

                                                                   /s/ Mark        Berkowitz
                                                                                  J.
                                                                   Mark     J.   Berkowitz


Dated on this   7th   day of June, 2021.




                                                     12
Case 6:21-cv-01290-CEM-EJK Document 1-3 Filed 08/11/21 Page 14 of 16 PageID 27




                                 EXHIBIT A
           Case 6:21-cv-01290-CEM-EJK Document 1-3 Filed 08/11/21 Page 15 of 16 PageID 28
EEOC Form     5   (11/09)

                                                                                                                                                     Agency(ies) Charge
                            CHARGE OF DISCRIMINATION                                                         Charge Presented To:
          This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
                 Statement and other information before completing this form.
                                                                                                                   111 FEPA
                                                                                                                         EEOC                          511-2020-00331
                                                 FLORIDA COMMISSION ON HUMAN RELATIONS                                                                             and EEOC
                                                                          State   or   local Agency, if any

Name (indicate Mr., Ms., Mrs.)                                                                                                         Home Phone               Year of Birth

MR. DALE POWERS                                                                                                             (407) 460-2830                        1956
Street Address                                                                         City, State and ZIP Code

13 REINS CT., KISSIMMEE, FL 34743

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State                                              or    Local Government Agency
That l Believe Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                                     No.   Employees, members             Phone No.

LOCKHEED MARTIN                                                                                                                    501+
Street Address                                                                         City, State and ZIP Code

100 GLOBAL INNOVATION CIR, ORLANDO, FL 32825

Name                                                                                                                     No.   Employees, Mernbers            Phone No.



Street Address                                                                         City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                                   DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                             Eadiest              Latest

     71     RACE
                            7        COLOR
                                               7      SEX
                                                                   17     RELIGION
                                                                                            ri         NATIONAL ORIGIN                  09-27-2019            09-27-2019
          7            RETALIATION
                                         7     AGE
                                                       7         DISABILITY
                                                                                       7     GENETIC INFORMATION

                       7     OTHER (Specify)                                                                                                         CONTINUING ACTION

THE PARTICULARS ARE             (If additional paper is needed, attach extra sheet(s));
     IWAS HIRED AS A SYSTEMS ENGINEER STAFF LEVEL 4 LEAD BY LOCKHEED MARTIN ON OR ABOUT
     5/1/2015. MY IMMEDIATE FUNCTIONAL MANAGER AT THE TIME OF THE FIRST INCIDENT OF DIVERSITY
     CHALLENGE WAS MARK COLLISON. DURING SEPTEMBER, 2018 IN A ONE-ON-ONE MEETING WITH MR.
     COLLISON HE INFORMED ME THAT THE DEPARTMENT WAS TOP HEAVY AND THAT HE NEEDED TO
     REPLACE HIGHER LEVEL ENGINEERS WITH 'YOUNGEREMPLOYEES. WHEN ASKED HIM WHAT HE MEANT                                           I


     BY 'YOUNGER' HE IMMEDIATELY BACK PEDDLED AND TRIED TO CORRECT HIMSELF AS TO WHAT HE
     MEANT TO SAY INSTEAD. IN ANOTHER ONE-ON-ONE MEETING HE HAD BOASTED THAT HE 'GOT RID OF
     CARL'. THERE WAS NO CONNECTION OR CONTEXT FOR HIM TO TELL ME THAT OTHER THAN CARL WAS
     APPARENTLY OVER 40 AND AN EXAMPLE OF AN EMPLOYEE IN THE PROTECTED AGE CLASS WHO WAS
     FIRED. REPORTED THESE DETAILS TO MY HR REPRESENTATIVE AT THE TIME, ALLISON DINAPOLI. SHE
                   I


     SAID SHE WOULD TALK TO HIM ABOUT WHAT REPORTED. IN LATE FEBRUARY OR EARLY MARCH 2019,
                                                                              I                                                                                                 I


     WAS GIVEN AN UNFAVORABLE ANNUAL REVIEW WITH NO MERIT INCREASE FROM MR. COLLISON. THIS
     REVIEW WAS RETALIATORY IN CAUSE AND AN OUTLIER FROM PREVIOUS REVIEWS WHICH HAVE
     CONSISTENTLY BEEN FAVORABLE. DID NOT SEE IN IT ANY OF THE SUPPORTIVE COMMENTARIES THAT
                                                             I



Iwant this charge filed with both the EEOC and the State or local Agency,                          NOTARY      -
                                                                                                                   When necessary for State and Local Agency Requirements
                                                                   number
ifany. I will advise the agencies if I change my address or phone
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                                  I swear   or affirm that I have read the above charge and that                   it
I    declare under penalty of perjury that the above is true and correct.                          is true to the best of my knowledge, information and belief.
                                                                                                   SIGNATURE OF COMPLAINANT



         Digitally signed by Dale Powers on 11-13-2019 11:37 AM                                        SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                               EST                                                     (month, day, year)
                 Case 6:21-cv-01290-CEM-EJK Document 1-3 Filed 08/11/21 Page 16 of 16 PageID 29
EEOC Form 5         (11/09)
                                                                                                                                               Agency(ies) Charge
                              CHARGE OF DISCRIMINATION                                                        Charge Presented To:
               This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                                        FEPA
                      Statement and other information before completing this form.
                                                                                                                     Liiil
                                                                                                                                 EEOC            511-2020-00331
                                                                                                                                                               and EEOC
                                                  FLORIDA COMMISSION ON HUMAN RELATIONS
                                                                        State       or   local Agency, if any

      WERE CONTRIBUTED BEFOREHAND BY MY PEERS. REBUTTED HIS REVIEW ITEM-FOR-ITEM IN        I



      COMMENTARY, BUT WAS NOT ABLE TO FORMALLY RESPOND TO OR SIGN IT BEFORE A SEVERE
                                          I


      AUTOMOBILE CRASH ON 3/30/2019 ENDED MY ACCESS TO THE DOCUMENT. WAS IN THE HOSPITAL FOR                                            I



      9 WEEKS THEN SENT HOME TO REHABILITATE FROM MY MULTIPLE SURGERIES AND INJURIES.
      THROUGHOUT THE EXTENT OF MY SHORT TERM DISABILITY-11-1AT ENDED ON OR ABOUT 9/27/2019,
      THERE WAS CONTINUING CONTACT MADE BY MY WIFE OR MYSELF WITH LOCKHEED MARTIN'S LEAVE
                                                                       TO WORK WITH A LEITER OF
      MANAGEMENT, SEDGWICK. BEFORE IT ENDED ATTEMPTED TO RETURN                 I



      RECOMMENDATIONS BY MY PHYSICIAN    FOR ACCOMMODATION.    BUT  WAS  TOLD IN A PHONE                                     I



      CONVERSATION ON OR ABOUT OCTOBER 1,    2019 BY A SEDGWICK  SPECIALIST THAT MY RETURN TO
      WORK REQUEST   WAS            HAVE  SINCE REQUESTED  A WRITTEN  DOCUMENT    FROM SEDGWICK
                         REJECTED.                         I


      AND LOCKHEED MARTIN  FOR  CLARIFICATION OF THIS DECISION WITH SPECIFICS, BUT  NEITHER HAS
                   A HARD COPY.   CANNOT  CONFIRM  THE EXACT  DATE OF THE DETERMINATION   OR
      OBLIGED WITH                                    I

                                                                                           TO WORK,
      FURTHER GUIDANCE WITHOUT THE DOCUMENT TO SEE. HAVE NOT BEEN ASKED TO RETURN                   I


      AND AS OF TODAY AM ON INACTIVE STATUS WITHOUT PAY OR BENEFITS.
                                      I




          IBELIEVE WAS DISCRIMINATED AGAINST WITH ONGOING HARASSMENT AND RETALIATION FROM ABOUT
                          I


          SEPTEMBER, 2018 BECAUSE OF MY AGE (40+) AND THEN REGARDED AS DISABLED SINCE MY
          AUTOMOBILE CRASH ON MARCH 30, 2019 IN VIOLATION OF THE AGE DISCRIMINATION EMPLOYMENT ACT
          AND AMERICANS WITH DISABILITY ACT AS AMENDED IN 2008.




 I    want this charge filed with both the EEOC and the State or local Agency,                          NOTARY   -
                                                                                                                     When necessary for State and Local Agency Requirements
     ifany. I will advise the agencies if I change my address or phone number
     and I will cooperate fully with them in the processing of my charge in
     accordance with their procedures.                                                                  I swear   or affirm that I have read the above charge and that it
     I declare under penalty of perjury that the above is true and correct.                             is true to the best of my knowledge, information and belief.
                                                                                                        SIGNATURE OF COMPLAINANT



              Digitally signed by Dale Powers         on       11-13-2019 11:37 AM                      SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                               EST                                                      (month, day, year)
